UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF TENNESSEE

Nashville Division

CapWealth Advisors, LLC

Case No. 3:21-cv-00036

Judge Eli J. Richardson

Twin City Fire Insurance Company

MOTION FOR ADMISSION PRO HAC VICE
Pursuant to Rule 83.01 of the Local Rules of Court for the United States District Court

Middle District of Tennessee, Ashley L. Criss

hereby moves for admission to appear
pro hac vice in the above-captioned action as counsel for Twin City Fire Insurance Company) |
Pursuant to 29 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is
true and correct:
1. I am a member in good standing of the bar of the following United States
District Court or United States Appellate Court:|U.S. District Court for the District of Maryland
Attached is a Certificate of Good Standing from that court.

2. I am not, nor have I ever been, the subject of disciplinary proceedings by any
disciplinary authority, court, or tribunal, except as provided below:

3. I have not been found in contempt by any court or tribunal, except as provided
below:

Case 3:21-cv-00036 Document9 Filed 03/08/21 Page 1 of 3 PagelD #: 135
4, I have not been sanctioned pursuant to 28 U.S.C. § 1927, except as provided
below:

5. I have never been censured, suspended, disbarred, or denied admission or
readmission by any court or tribunal, except as provided below.

6. I have not been charged, arrested, or convicted of a criminal offense or offenses,
except as provided below:

7. I have read and am familiar with Local Rules of Court for the United States
District Court Middle District of Tennessee.

8. By seeking admission to practice before this Court, I acknowledge my
responsibility for compliance with all rules of this Court and confer disciplinary jurisdiction
upon this Court for any alleged misconduct arising in the course of the proceeding.

Ashley L. Criss

/s/ Signature

 

Name: |Ashley L. Criss

State where admitted and State Bar Number: |District of Columbia Bar No. 1048326
Business Address:| 1776 K Street NW, Washington, DC 20006

Local Address [if different from above]: |1776 K Street NW, Washington, DC 20006
Phone: |202.719.7000

Email: |acriss @wiley.law

Case 3:21-cv-00036 Document9 Filed 03/08/21 Page 2 of 3 PagelD #: 136
CERTIFICATE OF SERVICE

[Include certificate of service in compliance with Local Rule 5.01 and 5.02]

Thereby certify that on this 8th day of March, 2021, a copy of the foregoing was filed electronically. Notice of this filing wil
1 be sent by operation of the Court's electronic filing system to all parties indicated on the electronic filing receipt. All other
parties will be served by regular U.S. mail. Parties may access this filing through the Court’s electronic filing system.

Eugene N. Bulso, Esq.
Nicholas D. Bulso, Esq.
Bulso, PLC

155 Franklin Road, Suite 400
Brentwood, TN 37027

**FEE: $150.00 [Fee may be paid through the credit card module in ECF or payment
may be forwarded to the Clerk within 21 days of filing the motion. If forwarded to the
Clerk, payment should be in the form of a check, cashier’s check or money order payable
to the Clerk, U.S. District Court, 801 Broadway, Room 800, Nashville, TN 37203.]

Case 3:21-cv-00036 Document9 Filed 03/08/21 Page 3 of 3 PagelD #: 137
